        Case 3:21-cv-00397-JWD-EWD            Document 1      07/14/21 Page 1 of 7




                           UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

TIMOTHY CARVER                                       CIVIL ACTION NO.

VERSUS                                               SECTION “”

CAPTAIN MORGAN CHARTERS, LLC                         MAGISTRATE
AND STANDARD BOAT SERVICES, LLC
                                                     RULE 9(H)

                                       COMPLAINT

       NOW INTO COURT, through undersigned counsel comes TIMOTHY CARVER, a

person of the full age of majority, and resident of the State of Mississippi, who files this

Complaint against CAPTAIN MORGAN CHARTERS, LLC and STANDARD BOAT

SERVICES, LLC for personal injury damages, and in support thereof would show unto the

Court the following:

                                               I.

       Jurisdiction of this Honorable Court is based on Article 3 § 2 of the United States

Constitution, The Jones Act, 46 U.S.C. § 30104, et seq., the General Maritime Laws of the

United States, and/or 28 U.S.C. § 1333. This action is filed without prepayment of costs

pursuant to 28 U.S.C. § 1916.

                                               II.

   These claims are designated as claims in admiralty pursuant to Rule 9(h) of the Federal Rules

of Civil Procedure.
           Case 3:21-cv-00397-JWD-EWD            Document 1     07/14/21 Page 2 of 7




                                                  III.

   Defendant, CAPTAIN MORGAN CHARTERS, LLC, is a Louisiana limited liability

company authorized to do and doing business within the jurisdiction of this Honorable Court,

with its principal place of business in this state located in Baton Rouge, Louisiana. Defendant,

STANDARD BOAT SERVICES, LLC, is a Louisiana limited liability company authorized to do

and doing business within the jurisdiction of this Honorable Court, with its principal place of

business in this state located in Belle Chasse, Louisiana.

                                                  IV.

   Plaintiff, TIMOTHY CARVER, was at all times mentioned herein an employee of the

defendant, STANDARD BOAT SERVICES, LLC, and a member of the crew of the M/V MISS

GWEN, a vessel owned, controlled, and/or operated by that defendant, performing his duties as a

seaman aboard said vessel, working in the interest of said defendant.

                                                  V.

   Defendant, CAPTAIN MORGAN CHARTERS, LLC, at all times mentioned herein, was the

owner and operator of a 28’ Fountain fishing vessel, and the employer of the master and crew

thereon.

                                                  VI.

       On or about February 25, 2021, David S. Morgan, the sole member and owner of

CAPTAIN MORGAN CHARTERS, LLC, was piloting the 28’ Fountain fishing vessel on the

navigable waters of the Mississippi River in Plaquemines Parish heading away from Venice,

Louisiana toward the Gulf of Mexico, and engaged in commercial charter fishing operations.


                                                       2
         Case 3:21-cv-00397-JWD-EWD             Document 1   07/14/21 Page 3 of 7




                                               VII.

        On or about February 25, 2021, the M/V MISS GWEN was operating on the navigable

waters of the Mississippi River in Plaquemines Parish heading toward Venice, Louisiana, and

engaged in commercial crewboat operations.



                                               VIII.

        On or about February 25, 2021, plaintiff was employed as a deckhand performing his

duties as a seaman aboard the M/V MISS GWEN and was severely injured in the course of his

employment when, as the two vessels were passing each other, they violently collided with one

another, causing plaintiff to be thrown and sustain injuries to his head, neck, lower back and

other component parts of his body and mind.

                                                 IX.

        Plaintiff brings this claim for damages against CAPTAIN MORGAN CHARTERS, LLC

pursuant to the General Maritime Laws of the United States and the law of the State of

Louisiana. Plaintiff brings this claim for damages against STANDARD BOAT SERVICES,

LLC pursuant to The Jones Act, 46 U.S.C. § 30104, et seq., the General Maritime Laws of the

United States, and the law of the State of Louisiana.

                                                 X.

       The aforementioned injuries were proximately caused by the legal fault, negligence,

carelessness and omission of duty on the part of Defendants, CAPTAIN MORGAN

CHARTERS, LLC and STANDARD BOAT SERVICES, LLC, and the unseaworthiness of the


                                                      3
           Case 3:21-cv-00397-JWD-EWD             Document 1       07/14/21 Page 4 of 7




28’ Fountain fishing vessel and the M/V MISS GWEN, without any legal fault, negligence,

carelessness, or omission of duty on the part of Plaintiff causing, or in any way contributing

thereto.

                                                    XI.

       The legal fault, negligence, carelessness, and omission of duty on the part of Defendants,

CAPTAIN MORGAN CHARTERS, LLC and STANDARD BOAT SERVICES, LLC., consist

of the following non-exclusive acts and omissions:

       1) In colliding with the other vessel;

       2) In failing to keep a proper lookout;

       3) In failing to properly equip, man, provision, maintain, repair, and operate the vessel

            under its control including the vessel’s appurtenances and equipment;

       4) In failing to operate the vessel in a safe manner;

       5) In failing to use reasonable care;

       6) In failing to comply with the rules of navigation for the passing of other vessels;

       7) In failing to see what should have been seen and if having seen, in failing to heed;

       8) In failing to warn;

       9) In failing to adopt practices, policies and procedures designed specifically to prevent

            the injuries and damages sustained by Plaintiff; and

       10) Other acts of negligence which were the cause of the accident sued upon and which

            will be shown at the trial of this matter.




                                                         4
         Case 3:21-cv-00397-JWD-EWD               Document 1       07/14/21 Page 5 of 7




                                                 XII.

       That, in addition and/or in the alternative, to each and every allegation of legal fault,

negligence, carelessness, or omission of duty on the part of Defendants set out above, Plaintiff

pleads and is entitled to rely upon the doctrine of res ipsa loquitur.

                                                 XIII.

       As a result of all acts and/or omissions and unseaworthiness set forth in this complaint,

CAPTAIN MORGAN CHARTERS, LLC and STANDARD BOAT SERVICES, LLC are liable

unto Plaintiff for all damages as are reasonable in the premises, which consist of, but are not

limited to, the following:

   a) Past, present and future physical pain, suffering and loss of function;

   b) Past, present and future mental pain, anguish and suffering;

   c) Past, present and future medical expenses which include, but are not limited to,

       rehabilitation costs, doctor bills, hospital bills, medical tests, pharmaceutical bills,

       laboratory examinations, physical examination costs, diagnostic studies, and prosthesis;

   d) Past, present and future loss of wages including but not limited to loss of salary and

       fringe benefits;

   e) Permanent disability to the musculature, ligaments and bones of the body and permanent

       scarring and disfigurement;

   f) Past, present and future loss of enjoyment of life;

   g) Costs of court;

   h) Pre and post judgment interest; and


                                                        5
         Case 3:21-cv-00397-JWD-EWD             Document 1      07/14/21 Page 6 of 7




   i) Any and all other damages to be shown at the trial of this matter.

                                                XIV.

       Due to the gross negligence and/or recklessness of Defendants, Plaintiff is entitled to and

hereby requests an award of punitive damages and attorney’s fees pursuant to the General

Maritime Laws of the United States.

                                                XV.

       Defendants are not entitled to limit their liability under the Shipowners Liability Act, 46

U.S.C. § 30501 et seq., or any other provision of law.

                                                XVI.

       As a seaman, TIMOTHY CARVER is entitled to maintenance and cure commencing

February 25, 2021, and to continue until he has reached maximum medical cure. Plaintiff hereby

demands the payment of any and all maintenance since the accident and any and all related

medical bills from Defendant, STANDARD BOAT SERVICES, LLC. Prior to the date of his

aforesaid injuries, your petitioner was an able-bodied man, capable of and actually engaged in

labor, supporting himself and his dependents.

                                                XVII.

       Despite being given abundant time to investigate and sufficient information from Plaintiff

that indicates he is entitled to maintenance and cure, Defendant, STANDARD BOAT

SERVICES, LLC, has arbitrarily and capriciously denied maintenance and cure to your

petitioner, and consequently is liable for additional compensatory damages, exemplary damages,

attorney fees and court costs.


                                                      6
         Case 3:21-cv-00397-JWD-EWD             Document 1       07/14/21 Page 7 of 7




       WHEREFORE, TIMOTHY CARVER prays that after due proceedings are had, there be

judgment entered for Plaintiff against Defendants, CAPTAIN MORGAN CHARTERS, LLC and

STANDARD BOAT SERVICES, LLC, for all damages as are reasonable in the premises, for

punitive damages, and for maintenance and cure, exemplary damages, and attorney fees, together

with legal interest from the date of judicial demand until paid, all costs of these proceedings, and

all general and equitable relief.

                                                     RESPECTFULLY SUBMITTED:

                                                     MORRIS BART, LLC
                                                     ATTORNEYS FOR PLAINTIFF
                                                     601 POYDRAS STREET, 24TH FLOOR
                                                     NEW ORLEANS, LA 70130
                                                     TELEPHONE: (504) 526-1156
                                                     FACSIMILE: (504) 324-0738

                                                     /s/ A. Spencer Gulden___________________
                                              BY:    A. SPENCER GULDEN, NO. 23110



PLEASE SERVE:

CAPTAIN MORGAN CHARTERS, LLC
Through its agent for service of process:
David S. Morgan
6750 Goodwood Avenue
Baton Rouge, LA 70806

AND

STANDARD BOAT SERVICES, LLC
Through its agent for service of process:
John P. Newman, III
413 Moncla Avenue
Belle Chasse, LA 70037


                                                     7
